DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 21-41 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 21 and 40
None of the prior art of record discloses, alone or in combination, the system wherein one or more first containers hosting at least one application, the application comprising at least one enterprise function and a platform layer with one or more extensions, the platform layer comprising a plurality of construct sets, wherein at least one of the plurality of the construct sets includes one or more data structures defining a set of variables and functions to provide one or more custom application features; one or more second containers hosting at least one microservice configured to activate the at least one enterprise function; and at least one application programming interface (API) between the at least one microservice and at least one client; and one or more virtual data stores accessible by the one or more first containers, the one or more virtual data stores comprising data from at least one backup file, -2-Application No.: 17/240,682 Attorney Docket No.: 11360.0632-03000 wherein the at least one backup file is decrypted before being parsed into a format associated with the one or more first containers and subsequently re- encrypted into a format associated with the one or more first containers.

Claim 36
None of the prior art of record discloses, alone or in combination, wherein one or more first containers hosting at least one application, the application comprising at least one enterprise function and a platform layer with one or more extensions, the platform layer comprising a plurality of construct sets, wherein at least one of the plurality of the construct sets includes one or more data structures defining a set of variables and functions to provide one or more custom application features; one or more second containers hosting at least one microservice configured to activate the at least one enterprise function; at least one application programming interface (API) between the at least one microservice and at least one client; -5-Application No.: 17/240,682 Attorney Docket No.: 11360.0632-03000 one or more virtual data stores accessible by the one or more first containers, the one or more virtual data stores comprising data from at least one backup file; and at least one gateway configured to manage access to the at least one API, wherein: the at least one application provides at least one peripheral processing function; the at least one microservice is configured to process input from and output to at least one peripheral system and in communication with the at least one application; and the at least one processor is further configured to: decrypt the at least one backup file before parsing the at least one backup file into a format associated with the enterprise system and subsequently re-encrypting the at least one backup file into a format associated with the enterprise system, and provide at least one communication channel with the at least one peripheral system, the at least one communication channel configured to receive input from the at least one peripheral system and to transmit output from the at least one microservice to the at least one peripheral system.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE CHACKO whose telephone number is (571)270-3318. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOE CHACKO/Primary Examiner, Art Unit 2457